Citation Nr: 1216559	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  What evaluation is warranted for right knee osteoarthritis status post multiple surgeries with instability from January 24, 2005 to January 24, 2008?
 
2.  What evaluation is warranted for right knee osteoarthritis with instability status post total knee replacement from January 25, 2008?
 
 
REPRESENTATION
 
Appellant represented by: The American Legion
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1957 to December 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In July 2010 and August 2011, the Board remanded the case for additional development.  It has since returned to the Board.  
 
 
FINDINGS OF FACT
 
1.  For the period from January 24, 2005 to January 24, 2008, the Veteran's right knee disability was not manifested by flexion limited to 30 degrees or extension limited to 15 degrees; and any recurrent subluxation or lateral instability was not severe.  
 
2.  The representative's March 2012 statement is considered a withdrawal of that portion of the appeal addressing what evaluation is warranted for right knee osteoarthritis with instability status post total knee replacement from January 25, 2008.
 
 
CONCLUSIONS OF LAW
 
1.  For the period from January 24, 2005 to January 24, 2008, the criteria for an evaluation greater than 10 percent for right knee osteoarthritis status post multiple surgeries, based on limitation of motion, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).  
 
2.  For the period from January 24, 2005 to January 24, 2008, the criteria for an evaluation greater than 20 percent for right knee osteoarthritis status post multiple surgeries, based on instability, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).  
 
3.  The criteria for withdrawal of a substantive appeal as to the issue of what evaluation is warranted for right knee osteoarthritis with instability status post total knee replacement from January 25, 2008 have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for right knee osteoarthritis, the notice of requirements of 38 U.S.C.A. § 5103(a) have been met.  
 
VA has also fulfilled its duty to assist.  The claims folder contains VA medical records and various private medical records.  The Board acknowledges that records pertaining to the Veteran's right knee replacement surgery are apparently contained in a temporary folder located at the Columbia RO.  As discussed below, the issue regarding what evaluation should be assigned effective from the date of the right knee replacement surgery is being dismissed.  Thus, the Veteran is not prejudiced by the absence of these records.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was provided VA examinations in June 2005 and September 2010 and on review, they are adequate for rating purposes.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  
 

Analysis
 
In June 2005, the RO granted entitlement to service connection for a right knee disability, characterized as osteoarthritis status post multiple surgeries, and assigned a 10 percent evaluation effective January 24, 2005.  The Veteran disagreed with the decision and in May 2006, the RO assigned a separate 20 percent evaluation for right knee instability.  The Veteran subsequently perfected this appeal.  
 
In August 2008, the evaluation for right knee osteoarthritis status post total knee replacement was increased to 100 percent effective January 25, 2008.  An evaluation of 30 percent was assigned from March 1, 2009.  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  
 
As noted, the Veteran has been assigned staged ratings throughout the appeal period.  Fenderson.  
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.
 
Pursuant to the rating schedule, traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2011). 
 
VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).
 
Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.
 
Residuals of a knee replacement (prosthesis) are evaluated as follows: for one year following implantation of prosthesis (100 percent); with chronic residuals consisting of severe painful motion or weakness in the affected extremity (60 percent); with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 
 
For the period from January 24, 2005 to January 24, 2008
 
During this period, the Veteran was assigned a 10 percent evaluation for right knee arthritis with limitation of motion and a separate 20 percent evaluation for right knee instability.  The Veteran contends that the assigned ratings did not adequately reflect the severity of his right knee disability.  
 
On VA examination in June 2005, the Veteran reported that he could not either climb stairs or walk more than about 50 to 60 yards before needing to sit and rest.  He reported that he previously wore a hinged brace but it wore out.  He can accomplish all activities of daily living without impairment.  He reported falling infrequently but he used a cane for stability.  His gait demonstrated a very slight limp, favoring the right side.  On physical examination, the right knee demonstrated three large scars, each measuring 6-7 inches.  The scars were flat, nontender, and of normal color.  The knee joint demonstrated a significant lateral deviation of about 15 degrees in full extension.  He could extend the joint fully to 0 degrees but flex only to 90 degrees, with pain at this position.  The joint was stable in all planes.  There were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays showed features of prior trauma to the right knee, particularly the proximal right tibia, and possibly a prior and more distal injury of the right leg.  There was fairly advanced osteoarthritis in two of the three compartments.  
 
A February 2006 statement from the Veteran's private physician indicated that the appellant had been on Celebrex since March 2001.  Right knee x-rays dated in February 2006 showed severe osteoarthritic changes of the knee, worse involving the lateral and patellofemoral joint compartments; and there was a small loose body within the suprapatellar space with a small joint effusion.  
 
In an August 2006 statement, the Veteran reported that he was wearing a new fitted contoured titanium knee brace.  He also had his shower adapted with a seat and his commode was raised.  He stated that because of right knee discomfort, he had to alter his lifestyle in many ways, including occasionally stopping when driving.  
 
For the period from January 24, 2005 to January 24, 2008, evidence of record does not show flexion limited to 30 degrees or extension limited to 15 degrees.  Thus, an evaluation greater than 10 percent is not warranted based on limitation of motion.  The Board has considered the Veteran's complaints of right knee pain and interference with activities, but does not find adequate pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  The June 2005 examination did not show a compensable limitation of flexion or extension and there is no basis for separate ratings based on same.  
 
The Veteran's right knee disability was also not manifested by severe recurrent subluxation or lateral instability, and an evaluation greater than 20 percent is not warranted under Diagnostic Code 5257.  In making this determination, the Board observes that while the June 2005 examination noted a 15 degree lateral deviation in full extension, the joint was stable in all planes.  
 
Compensable right knee scarring is not shown during the period in question.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2011).  
 
The Board acknowledges that a VA examination was conducted in September 2010.  A detailed discussion regarding objective findings on this examination is not considered necessary as it was conducted outside of the time period currently under consideration.  
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Here the rating criteria discussed reasonably describe the Veteran's disability level and symptomatology.  That is, the Veteran is being compensated for both limitation of motion and instability associated with his right knee disability.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular evaluation is not in order. Id.   
 
The June 2005 examination indicated that the Veteran was retired.  The September 2010 examination notes that the Veteran last worked 10 years ago and retired "not due to medical reasons."  The examiner indicated that the Veteran could not maintain physical employment because of his knee pain; however, it is unclear as to why he could not obtain and maintain gainful employment in a sedentary job.  Under these circumstances, the Board finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
For the period from January 25, 2008
 
Information in the claims folder indicates that the Veteran underwent a right total knee replacement on January 25, 2008.  As noted, the Veteran was assigned a 100 percent evaluation from that date and a 30 percent evaluation from March 1, 2009.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055.
 
In the March 2012 written brief presentation, the representative stated that the Veteran's right knee replacement was "currently rated at 30 percent disabling, which he is not disputing."  
 
Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his/her representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b). 
 
The Board considers the representative's statement to be a withdrawal of that portion of the appeal addressing what evaluation is warranted following the Veteran's right total knee replacement from January 25, 2008.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board no longer has jurisdiction to review this issue, and the appeal of the issue is dismissed.
 
 

ORDER
 
For the period from January 24, 2005 to January 24, 2008, entitlement to an evaluation greater than 10 percent for right knee osteoarthritis status post multiple surgeries, based on limitation of motion, is denied.  
 
For the period from January 24, 2005 to January 24, 2008, entitlement to an evaluation greater than 20 percent for right knee osteoarthritis status post multiple surgeries, based on instability, is denied.  
 
The appeal regarding what evaluation is warranted for right knee osteoarthritis with instability status post total knee replacement from January 25, 2008 is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


